 

Oo Oo JD WDB WO F&F WD NY

NY NO NO NY N NO NN DN ee RO el ll
oo rN Dn HH fF WY NY KY DBD Oo CO HN BD WH FPF WW NO YH OC

 

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF SAPFORNIA

BY.
DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

KEVIN ALLEN,
Plaintiff,

Case No. 1:18-cv-01653-LJO-SAB (PC)

ORDER DISCHARGING WRIT OF HABEAS
CORPUS AD TESTIFICANDUM AS TO INMATE
KEVIN ALLEN, CDCR #K-41879

Vv.
S. RIMBACH, et.al.,

Defendants.

Nee Nee Sree Nee Nee” Nee Nene Nee” Se” Nee”

 

 

 

A settlement conference in this matter commenced on May 10, 2019. Inmate Kevin Allen,
CDCR #K-41879 is no longer needed by the Court as a participant in these proceedings, and the writ
of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED.

Dated: t b : hif-

UMITED STATES MAGISTRATE JUDGE

 

 
